           Case 1:08-cv-01034-AT Document 843 Filed 07/29/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
DAVID FLOYD, et al.,
                                                            08 Civ. 1034 (AT)
                          Plaintiffs,

        -against-

THE CITY OF NEW YORK, et al.,

                           Defendants.
------------------------------------------------------X

------------------------------------------------------X

 KELTON DAVIS, et al.,
                                                             10 Civ. 699 (AT)
                           Plaintiffs,
                                                             [PROPOSED] ORDER
         -against-                                           MODIFYING THE FLOYD
                                                             REMEDIAL ORDER
 CITY OF NEW YORK, et al.,

                            Defendants.
------------------------------------------------------X

        For the reasons stated in this Court’s Opinion and Order dated ________________, 2021,

Floyd ECF No. _______; Davis ECF No._______, it is hereby ORDERED that the August 12,

2013 Opinion & Order in Floyd v. City of New York, Floyd ECF No. 372 (“Remedial Order”), as

modified by this Court’s Order of July 30, 2014, Floyd ECF No. 466, is further modified as

follows. Additions are indicated by underlined font:

        1. Paragraph 6 on pp. 12- 13 of the Remedial Order is modified as follows:

             6. The Monitor will regularly conduct compliance and progress reviews to assess the

             extent to which the NYPD has implemented and complied with the Immediate and

             Joint Process Reforms to remedy the Court’s findings of Fourth and Fourteenth

             Amendment violations, as set forth in the Floyd August 12, 2013 Opinion and Order,
Case 1:08-cv-01034-AT Document 843 Filed 07/29/21 Page 2 of 5




 Floyd ECF No. 373, and to comply with the Stipulation and Order Incorporating the

 Terms and Provisions of the Floyd/Ligon Remedial Order into Davis v. City of New

 York, 10 Civ. 0699, Davis ECF No. 481. These compliance and progress reviews will

 include, but are not limited to, the following elements:

    a. Annual community surveys assessing the public’s perceptions of and

        experiences with NYPD’s practices regarding investigative street encounters

        and trespass enforcement in and around public housing complexes. The

        Monitor shall retain an independent researcher identified by the Community

        Collaborative Board described in paragraph 10 below to design and conduct

        the surveys at the NYPD precinct and police service area (PSA) level using

        participatory action research methods. The survey shall assess the public’s

        perception of both whether stops and/or trespass arrests are supported by

        adequate legal justification and whether stops and/or trespass arrests are

        occurring in a racially discriminatory manner. The survey instrument and

        administration methodology shall be developed in consultation with the

        parties and the Community Collaborative Board, with whom the Monitor shall

        also share the survey results data.

    b. Biannual field audits of the stop-and-frisk and trespass enforcement activity of

        a representative sample of NYPD officers using integrity testing methods.

        Such field audits shall be conducted by an independent researcher whom the

        Monitor selects from a list of candidates identified by the Community

        Collaborative Board and shall examine both whether stop-and-frisk and

        trespass enforcement activity is supported by adequate legal justification and



                                      2
  Case 1:08-cv-01034-AT Document 843 Filed 07/29/21 Page 3 of 5




          whether stop-and-frisk and trespass enforcement activity is occurring in a

          racially discriminatory manner;

2. Paragraph 7 on p. 13 of the Remedial Order is modified as follows:

   7. The Monitor will issue public reports every six months detailing the NYPD’s

       compliance with the Immediate and Joint Process Reforms, including, but not

       limited to, summarizing the results of the compliance and progress reviews

       described in paragraphs 6(a)-(b) above. The Monitor will also file these reports

       with the Court, which will hold public status conferences with the Monitor, the

       parties, and the Community Collaborative Board described in paragraph 10 below

       at least twice annually until the Monitor’s term comes to an end.

3. Paragraph 10 on p. 13 of the Remedial Order is modified as follows:

   10. The Monitor may request technical assistance from outside experts. He may also

       employ staff assistance as he finds reasonable and necessary. In addition, the

       Court will appoint a 7-member Community Collaborative Board (“CCB”) to

       advise the Monitor and the Court regarding the NYPD’s implementation of and

       compliance with the Immediate and Joint Process Reforms. The CCB will operate

       and be funded as described at pp. 244-247 of the Court-Appointed Facilitator’s

       Joint Remedial Process Final Report and Recommendations (“Facilitator’s

       Report”), Floyd ECF No. 597, Davis ECF No. 399, and shall have access to and

       the ability to publicly share all documents, information and data from the NYPD

       and Monitor that it needs to complete its work. The CCB’s seven (7) members

       will include two (2) representatives from Communities United for Police Reform,

       two (2) representatives of NYCHA housing, and three (3) additional



                                        3
        Case 1:08-cv-01034-AT Document 843 Filed 07/29/21 Page 4 of 5




             representatives from organizations with a demonstrated record of working on

             issues related to the NYPD’s stop-and-frisk and trespass enforcement practices

             and of working directly with those communities most heavily impacted by those

             practices. The CCB’s members will select one of the CCB member organizations

             to oversee hiring of CCB staff.

      4. Section II.B.2.c of the Remedial Order is modified as follows:

             In light of the complexity of the supervision, monitoring, and disciplinary reforms

             that will be required to bring the NYPD’s use of stop and frisk into compliance

             with the Fourth and Fourteenth Amendments, it may be appropriate to incorporate

             these reforms into the Joint Remedial Process negotiations described below.

             However, to the extent that the Monitor can work with the parties to develop

             reforms that can be implemented immediately, the Monitor is encouraged to

             include those reforms in the proposed Immediate Reforms. All Immediate and

             Joint Process disciplinary reform proposals shall be developed in consultation

             with the CCB and using a notice and public comment process coordinated by the

             Monitor. The public comments on each discipline reform proposal shall be

             shared with the CCB and the parties before that proposal is finalized, and the

             CCB may file comments with the Court on any final proposals that the Monitor

             and/or the parties submit to the Court for approval.

SO ORDERED


Dated: _________________, 2021


                                                   ____________________________________
                                                                  U.S.D.J.

                                               4
Case 1:08-cv-01034-AT Document 843 Filed 07/29/21 Page 5 of 5




                              5
